FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 16, 2021

                                       No. 04-21-00470-CV

                                   Lakshmana VISWANATH,
                                          Appellant

                                                 v.

                        THE CITY OF LAREDO, Webb County, Texas,
                                      Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVK001492D1
                             Honorable Joe Lopez, Judge Presiding


                                          ORDER
        The docketing statement was due on November 23, 2021. The clerk’s record and
reporter’s record were due November 29, 2021. On December 9, 2021, the district clerk filed a
Notification of Late Record stating appellant has failed to pay or make arrangements to pay the
clerk’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee.

       Appellant is represented on appeal by retained counsel Mr. Doanh T. Nguyen. Mr.
Nguyen is hereby ORDERED to provide written proof to this court no later than December 27,
2021 that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If Mr.
Nguyen fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

        Mr. Nguyen also has not filed a docketing statement or certified service of the notice of
appeal on each court reporter, although the clerk of this court also notified him of these
deficiencies and required corrective action. This court again informed him of the deficiency in
an order dated December 2, 2021. Mr. Nguyen has failed to file a docketing statement or
certified service of the notice of appeal on each court reporter. We therefore ORDER Mr.
Nguyen to file, no later than December 27, 2021, a docketing statement and either (1) certified
service of the notice of appeal on each court reporter or (2) written notice to this court that he is
not requesting a reporter’s record in this appeal.
                                                                             FILE COPY




                                              _________________________________
                                              Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court